UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6932


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERT CHARLES BURGESS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Graham C. Mullen,
Senior District Judge. (1:09-cr-00017-GCM-DLH-1)


Submitted:   October 29, 2015             Decided:   December 2, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Appellant Pro Se. Thomas Richard Ascik,
Assistant United States Attorney, Asheville, North Carolina,
Kimlani M. Ford, Cortney Randall, Edward R. Ryan, Assistant
United   States  Attorneys,   Charlotte, North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert Charles Burgess, Jr., seeks to appeal the district

court’s order denying his motion to reconsider its order denying

his Fed. R. Crim. P. 33 motion for a new trial.                                  In criminal

cases, the defendant must file his notice of appeal within 14

days       after    the    entry      of     judgment.               Fed.    R.     App.      P.

4(b)(1)(A)(i).

       The    district      court    entered       its     order       denying      Burgess’

motion for a new trial on April 30, 2012.                             The 14-day appeal

period expired on May 14, 2012.                      See Fed. R. App. P. 26(a).

Burgess did not file his motion to reconsider until May 28,

2015. *

       “[T]he       Federal      Rules      of     Criminal          Procedure          do   not

specifically        provide        for     motions       for     reconsideration             and

prescribe the time in which they must be filed.”                             Nilson Van &

Storage      Co.    v.    Marsh,    755     F.2d    362,       364    (4th    Cir.       1985).

However, the Supreme Court has held that a motion for rehearing

or   reconsideration           extends     the   time    for     filing      a     notice     of

appeal in a criminal case if the motion is filed before the

order      sought   to    be    reconsidered       becomes       final.           See    United

       *
       For the purpose of this appeal, we assume that the date
appearing on the motion to reconsider is the earliest date it
could have been properly delivered to prison officials for
mailing to the court.   See Houston v. Lack, 487 U.S. 266, 276
(1988).



                                             2
States v. Ibarra, 502 U.S. 1, 4 n.2 (1991) (per curiam) (holding

that    would-be      appellants     who        file    a      timely     motion    for

reconsideration from a criminal judgment are entitled to a full

time   period    for    noticing     the       appeal       after   the   motion   for

reconsideration       has   been    decided);      United       States    v.    Dieter,

429 U.S. 6, 7-8 (1976) (same); United States v. Christy, 3 F.3d

765, 767 n.1 (4th Cir. 1993) (same).                    Because Burgess did not

timely file the motion to reconsider, the district court should

have denied the motion as untimely.                     We therefore affirm the

denial of the motion to reconsider on the ground that the motion

was untimely.

       We dispense with oral argument because the facts and legal

contentions     are    adequately    presented         in    the    materials    before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           3